Citation Nr: 0023656	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  00-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
December 1969, to include a tour of duty in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in August 1998 
and May 1999, by the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for chronic lymphocytic leukemia.  The record 
discloses that the appellant perfected an appeal in this 
matter in March 2000.

A review of the record reflects that a motion to advance on 
the docket was filed in August 2000.  By letter dated in 
August 2000, the Board ruled favorably on the motion to 
advance this case on the docket.  See 38 C.F.R. § 20.900(c) 
(1999). 


FINDING OF FACT

1.  The veteran had service in the Republic of Vietnam.

2.  The veteran has a subtype of non-Hodgkin's lymphoma which 
is of service origin.  


CONCLUSION OF LAW

The appellant's non-Hodgkin's lymphoma was incurred during 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1999); 38 C.F.R. §§ 3.303, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board has found that the appellant's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107, in that his 
claim is plausible or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
32 (Fed.Cir. 1997). 

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra). 

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  If a veteran was exposed to 
a herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year; 
respiratory cancers within 30 years, after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service; and acute and 
subacute peripheral neuropathy become manifest to a degree of 
10 percent at or within a year after the date of last 
exposure to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(ii).  
The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.

Diagnostic Code 7703 provides for the evaluation of leukemia.  
When there is active disease or during a treatment phase a100 
percent rating is provided; otherwise, it is rated as anemia 
(Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 
7716), whichever would result in the greater benefit.

Under Diagnostic Code 7700, a 10 percent rating will be 
assigned for anemia if the disease is manifested by 
hemoglobin level 10gm/100ml or less with findings such as 
weakness, easy fatigability, or headaches.

Under Diagnostic Code 7716, aplastic anemia, a 10 percent 
rating is assignable if the disease requires continuous 
medication for control.

The evidence reflects that the veteran served in the Republic 
of Vietnam.  The service medical records reflect no pertinent 
abnormality.

Of record is a June 1999 medical statement from a VA 
physician which contains a medical opinion regarding the 
appropriate classification of the appellant's 
lymphoproliferative disorder, and addresses its etiological 
relationship to exposure to Agent Orange.  In this context, 
the Board notes that this opinion is presented by a board 
certified hematopathologist with special expertise in the 
diagnosis and classification of hematologic malignancies, 
extensive experience in the field of hematopathology, and who 
has served as the Director of the Hematology and Flow 
Cytometry laboratories at the VA medical facility.  

In conjunction with a review of the appellant's clinical 
reports, and reports of blood smear, bone marrow, and lymph 
node biopsies, the physician noted his agreement with the 
diagnostic finding of chronic lymphocytic leukemia/small 
lymphocytic lymphoma (CLL/SLL) referenced in the pathology 
reports.  With respect to these findings, it was stated that 
the presence of lymphadenopathy was of particular 
significance in this case.  He commented that the medical 
evidence reviewed demonstrated that the appellant's small 
lymphocytic lymphoma was a subtype of non-Hodgkin's lymphoma 
where the malignant cells of CLL have spread from the 
appellant's bone marrow, spleen, and peripheral blood, into 
his lymph nodes.  

Based upon these particular clinical findings, it was the 
physician's assessment that the appellant's disability had 
been inaccurately classified, and that his disease process, 
was diagnostically indicative of a form of non-Hodgkin's 
lymphoma.  The appellant's disease process was related to his 
exposure to herbicide agents.

In a June 2000 statement, a treating physician, who is board 
certified in hematology and oncology, and a staff physician 
in the Department of Hematology-Oncology at the VA medical 
facility, after a review the appellant's medical records 
concurred with the June 1999 opinion.  The physician 
indicated that CLL/SLL was subtype of low-grade non-Hodgkin's 
Lymphoma.  

The physician noted that the appellant's lymphoproliferative 
disease was "behaving like lymphoma stage IV," and that the 
medical course being followed was consistent with treatment 
of lymphoma and not CLL.  The physician indicated that the 
disease was progressive and required active chemotherapy.  
The appellant also had severe hypogammaglobulinemia, which 
resulted in recurrent infections, such as cellulitis, 
pneumonia, and osteomyelitis, requiring hospitalizations five 
times per year.  

To summarize, two VA staff specialists have determined that 
the appellant's correct diagnosis is CLL/SLL.  Additionally, 
they have concluded that this particular CLL/SLL as it 
relates specifically to the appellant is subtype of non-
Hodgkin's lymphoma.  The Board concurs.  Also the evidence 
shows that the rating criteria for rating in excess of 0 
percent have been met.  Accordingly, service connection for 
non-Hodgkin's lymphoma due to Agent Orange exposure pursuant 
to 38 C.F.R. §§ 3.307, 3.309 is warranted.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.


REMAND

In April 2000 the RO denied compensation benefits pursuant to 
38 U.S.C.A. § 1131 (West 1991).  In May 2000 the appellant 
submitted a notice of disagreement.  Thus, a statement of the 
case regarding this issue is required.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action: 

The RO is requested to should furnish the 
appellant and his representative a 
statement of the case regarding the issue 
of compensation benefits pursuant to 
38 U.S.C.A. § 1131.  The RO should inform 
the appellant of the requirements 
necessary to perfect an appeal.  The RO 
is informed that this issue is not before 
the Board for appellate consideration 
unless a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

